Title: From George Washington to Lord Drummond, 17 August 1776
From: Washington, George
To: Drummond, Thomas Lundin (Lord)



My Lord
Head Quarters New York Augt 17. 1776

I have your Lordships Favour of this Day, accompanied by Papers on Subjects of the greatest Moment, & deserving the most deliberate Consideration.
I can allow much for your Lordships well meant Zeal upon such an Occasion, but I fear it has transported you beyond that Attention to your Parole which comprehends the Character of a Man of strict Honour.

How your Lordship can reconcile your past or present Conduct with your Engagement, so as to satisfy your own Mind, I must submit to your own Feelings, but I find myself under the disagreeable Necessity of objecting to the Mode of Negotiation proposed, while your Lordships Line of Conduct appears so exceptionable.
I shall by Express forward to the Congress your Lordship Letter, & the several Papers which accompanied it. The Result will be communicated as soon as possible.
I am sorry to have detained your Lordship so long, the unavoidable Necessity must be my Apology. I am my Lord, Your Lordships most Obed. & very Hbble Servt.
